DETAILED ACTION
This action is responsive to the Application filed on 12/04/2018. Claims 1-12 are pending in the case. Claims 1, 11, and 12 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Foreign priority to JP2018-008515 filed 01/23/2018, copy of foreign priority document received 02/01/2019, published as JP 2019128689 on 01/08/2019.
The instant application appears to be related by overlapping subject matter to later-filed application serial no. 16/355,832 (filed 03/17/2019), having common applicant, and published as US 2019/0317928 A1.
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations that use the word “means” that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in this application are recited in claim 12:
generation means for generating correspondence relationship information between messages by using a history of communication which is performed by associating a document with the messages among a plurality of users; extraction means for extracting a difference in a case where the document is updated; and presentation means for retrieving the difference from the correspondence relationship information, and presenting a message on the basis of a retrieval result in the correspondence relationship information.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are recited in claims 1 and 11 and include:
a generation unit that generates correspondence relationship information between messages by using a history of communication which is performed by associating a document with the messages among a plurality of users; an extraction unit that extracts a difference in a case where the document is updated; and a presentation unit that retrieves the difference from the correspondence relationship information, and presents a message on the basis of a retrieval result in the correspondence relationship information.

Dependent claims 2-4, 6, 8-9 recite further functions of the generation unit; dependent claim 10 recites further functions of the presentation unit.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1 (and similarly independent claims 11, 12), claim limitations “a generation unit {means} that generates correspondence relationship information between messages by using a history of communication which is performed by associating a document with the messages among a plurality of users; an extraction unit {means} that extracts a difference in a case where the document is updated; and a presentation unit {means} that retrieves the difference from the correspondence relationship information, and presents a message on the basis of a retrieval result in the correspondence relationship information” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The language of the claim limitations is found only in [0005] of the disclosure as originally filed. The functions which are performed in the independent claims are described at various places, for example:
[0032] The difference extraction module 110 is connected to the electronic mail/document structurization DB 105 and the story extraction module 120. The difference extraction module 110 extracts a difference in a case where a document is updated (including, for example, revision).
[0033] …The topic classification module 115 generates correspondence relationship information between messages by using a history of communication performed in association between a message and a document among a plurality of users.
[0037] … The story extraction module 120 retrieves correspondence relationship information corresponding to a difference from a result obtained from the topic classification module 115, and extracts the corresponding correspondence relationship information as a change story….
 [0038] The web service module 125 is connected to the story extraction module 120. The web service module 125 provides a user interface for story extraction. Specifically, the web service module 125 presents a message extracted by the story extraction module 120 to a user of a story extracting person terminal 180.
It is important to note [0028] Fig. 1 is a conceptual module configuration diagram illustrating a configuration example according to the present exemplary embodiment. The module generally indicates components such as software (computer program) or hardware which can be logically divided. Thus the “apparatus” of claim 1 appears to be at best a computer-implemented invention comprising hardware and/or software modules, although which is intended to be claimed by Applicant is not clear. 
Further, these modules are not clearly linked to the algorithm(s) which accomplish the functions, which is required for all computer-implemented inventions (See MPEP 2181(II)(B) For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)). )
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding independent claim 1 (and similarly claims 11 and 12), the claim requires retriev[ing] the difference from the correspondence relationship information, however the difference is (a) only extracted when the document is updated and (b) the difference is not clearly stored in the correspondence relationship information, which as associat[es] a document with the messages among a plurality of users and doesn’t record any extracted difference. 
Regarding dependent claims 2-10, dependent claims necessarily inherit the deficiencies of parent claim 1.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims (see MPEP 2173.06(II)). In the instant case:
The limitations are subject to interpretation under 112(f) but the disclosure lacks a clear mapping of the means to the structure performing the claimed functions. At best, the following functional modules may be mapped to the claimed functions (note that presentation unit maps would map each function to a different module):
generation unit that generates correspondence relationship information between messages…
topic classification module 115
generates correspondence relationship information between
messages
extraction unit that extracts a difference in a case where the document is updated
difference extraction module 110
extracts a difference in a case where a document is updated
presentation unit that retrieves the difference from the correspondence relationship information
story extraction module 120 retrieves correspondence relationship 
information corresponding to a difference from a result obtained from the topic classification module 115, and extracts the corresponding correspondence relationship information as a change story
presentation unit presents a message on the basis of a retrieval result in the correspondence information
web service module 125 presents a
message extracted by the story extraction module 120


The description of the software modules do not clearly link the necessary algorithms for performing the functions.
Further, using the above mapping, it is not clear from the claim how the extracted difference (extracted by difference extraction module 110) may be retrieved (by the story extraction module) from the generated correspondence relationship information (generated by the topic classification module 115) so that it may be used to present a message (by the web service module 125). 
Accordingly, no art rejections are provided below. Examiner has identified art which may be relevant to the subject matter described in the instant application at the end of this Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. The claims recite the abstract idea of “mental steps” (analyzing information). This judicial exception is not integrated into a practical application because the results of the mental steps are presented in a post-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inventions are merely to analyze information and present a result of the analysis using a computer as a tool, as is shown by the step-by-step analysis (referring to MPEP 2106) below.
Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes
Independent claims 1 and 12 are directed to machines (apparatus) and independent claim 10 is directed to a manufacture (non-transitory computer readable medium storing an information processing program causing a computer to function). Note that were claims 1 and 12 not considered under 35 USC 112(f) as discussed above, the claims would be directed to software per-se (computer modules) and would have been rejected under 101 for that reason. Dependent claims 2-10 are also directed to machines.
Step 2A, Prong 1: Does the claim recite an abstract idea. Yes
Using claim 1 as exemplary, the claim recites means that generates correspondence relationship information between messages by using a history of communication which is performed by associating a document with the messages among a plurality of users and extracts a difference in a case where the document is updated. These functions may be performed in the human mind and/or using pen-and-paper (analyzing messages; analyzing documents). Independent claims 11 and 12 recite similar limitations.
Dependent claims 2-10 recite the same abstract idea as parent claim 1.
Step 2A, Prong 2: Does the claim recite additional elements that integrate the abstract idea into a practical application. No 
Using claim 1 as exemplary, absent any other evidence, the means themselves for performing the functions of the abstract idea are mere instructions to implement the abstract idea on a computer. See MPEP § 2106.05(f) and the disclosure as originally filed [0028] (modules executed by a computer) The claim recites the additional element of means that retrieves the difference from the correspondence relationship information, and presents a message on the basis of a retrieval result in the correspondence relationship information which is merely post-solution activity (displaying the results of the abstract idea). See MPEP § 2106.05(g). 
Independent claims 11 and 12 recite a similar element and each fails to integrate the abstract idea for similar reasons.
Dependent claim 2 describes the data used in the analysis. Dependent claims 3-6, 9 describe how the results of the analysis (the relationship information) is 
Step 2B: Does the claim amount to significantly more than the abstract idea? No.
Relying on the same additional elements discussed in Step 2A Prong 2 above, no claim recites an additional element which amounts to an “inventive concept” (see MPEP 2106.05(A)) in order for the claim to amount to significantly more than the abstract idea, particularly in view of the problem which is intended to be solved, per the instant application, which appears to suggest that the improvement is in understanding information was generated (a function performed by a person) and not technological improvement to a computer:
[0004] A discussion is performed by using a communication tool such as an electronic mail. In this case, the discussion may be performed by associating a document with the electronic mail. In the middle of the discussion, the document is updated through a change thereof, and the document may be regarded as a final product of the discussion. A history of the discussion remains in the communication tool. However, it is hard to check the previous discussion in order to understand a story of the update of the document.
Accordingly, claims 1-12 are directed to an abstract idea without significantly more and are not eligible under 35 USC 101.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. In particular:
20020052920 UMEKI describes editing documents which may be attached to email messages and recording document revision information (see e.g. FIG 8); information may be used to prepare a subsequent message (see e.g. FIG 14).
20050234990 BRIGHOUSE describes mechanisms for tracking all interactions with all versions of a document and generating a history (chronicle) for the document (see e.g. FIG 7).
20060015811 TANAKA describes attaching annotations to document as additional information which are links to electronic communications (see e.g. FIG 7) and provides the edit history of the document (see e.g. FIG 12).
20060277229 YOSHIDA describes a document management server which uses URLs to distribute versions of documents which could otherwise be attached (embedded) in email messages
20070078902 BUSCHI describes mechanisms for determining which email message a file was previously attached to, after the file has been detached from the email message.
20100198864 RAVID describes mechanisms for associating messages with each other (identifying message hierarchy) based on the amount of duplicated content in the body of the message (e.g. “quoted portions” see FIGs 1a, 1b, 1c).
20120005155 LYNCH describes controlling modified documents (e.g. legal case documents) which may be shared via electronic messaging and generating a report of the history of the document (see e.g. FIG 5).
20120136951 MULDER describes monitoring emailed documents, detect changes in the documents, and providing an indication of those changes.

9069751 NESTLER describes mechanisms for managing and tracking the data lineage (pedigree) of an electronic document, request may be made at any time or based on any event desired to be tracked by the pedigree, such as when an electronic document is edited, modified, printed or transmitted (e.g., attached to an email).
20170269930 CASTELLI describes generating project documentation from message histories, although CASTELLI cannot be relied upon to show associating changes in the project with the message histories.
20170039171 TASHIRO describes a document association mechanism, and in particular describes a use case in [0072] of an email message with two attached documents which are associated with each other using a reference request (document viewer device 30 that has received the request searches the document A for a keyword. (a reference request) indicating reference to another document, such as “see document B”, and extracts a portion including the reference request as a reference source portion from the document A). See also FIGs 7, 12, 13.
20170364866 STEPLYK describes mechanisms for associating tasks, messages, and updates to a document which may be collaboratively edited by multiple users by sharing the document via electronic mail (see e.g. FIGs 4D, 7B).
20180067910 ALONSO describes compiling documents (e.g. messages) into a timeline document that tracks the evolution (changes) of a topic over time
20180113862 GLOVER describes strategies to automatically build and maintain version trees for document files that are versions of a document, and display such information to users in order that users comprehend the evolution and history of the document (note FIGs 3, 6).

10911386 BECKMAN describes mechanisms for providing a message threading user interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amy M Levy/Primary Examiner, Art Unit 2179